J-A08009-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

P.R.,                                        :     IN THE SUPERIOR COURT OF
                                             :           PENNSYLVANIA
                   Appellant                 :
                                             :
                      v.                     :
                                             :
C.B.,                                        :
                                             :
                   Appellee                  :     No. 1809 MDA 2014

                 Appeal from the Order Entered October 3, 2014
             in the Court of Common Pleas of Lackawanna County,
            Civil Division, at No(s): 2010 FC 41665, 2011 FC 40155

BEFORE:       SHOGAN, WECHT, and STRASSBURGER,* JJ.

CONCURRING AND DISSENTING MEMORANDUM BY STRASSBURGER, J.:

                                             FILED MAY 08, 2015

        I join the Majority’s affirmance of the trial court’s order which denied

Father’s frivolous contempt petition and awarded counsel fees to Mother

based upon Father’s vexatious conduct.

        I dissent because, given that this appeal is without basis in law or fact,

I would remand the case for the imposition of additional counsel fees

pursuant to Pa.R.A.P. 2744.1      See, e.g., Robinson-Austin v. Robinson-

Austin, 921 A.2d 1246, 1248 (Pa. Super. 2007) (“Appellant’s appeal is

without any basis in the law or the facts and is wholly frivolous, and we



1
  “[A]n appellate court may award as further costs damages as may be just,
including (1) a reasonable counsel fee … if it determines that an appeal is
frivolous…. The appellate court may remand the case to the trial court to
determine the amount of damages authorized by this rule.” Pa.R.A.P. 2744.

*Retired Senior Judge assigned to the Superior Court.
J-A08009-15


therefore remand for an award of attorney’s fees in favor of Mother–

Appellee.”); Wiegand v. Wiegand, 525 A.2d 772, 774 (Pa. Super. 1987)

(“The issues raised in this appeal are wholely [sic] frivolous, and therefore,

we remand to the trial court for a hearing to determine the reasonable

amount of appellee's counsel fees which shall be taxed against the appellant

pursuant to Pa.R.A.P. 2744(1).”). Father should be ordered to pay what the

trial court determines to have been Mother’s reasonable counsel fees for this

appeal.




                                    -2-